Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 11/13/2020 has been entered.

DETAILED ACTION
The instant application having Application No. 14902256 has a total of 19 claims pending in the application, of which claims 1, 3-6, 8, 12, and 17 have been cancelled. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
As per claim 19, this claim calls for “evaluate a source of the input information by checking whether the input information is image information without sound information, or the input information is both image information and sound information.” However, the specification at no time makes such an evaluation. The specification discusses sources in three locations. The first is found on Pg.5-6, in the section “(1) Analysis from whom the information is obtain.” This section denotes analyzing the source of the information by checking the route of the information. For image information this is a book. For Image and sound information is a television, or humans speaking. Nowhere here is there a discussion of evaluating what kind of information is there, it only denotes checking the source of information it has, and provides examples of what those sources might be. No check of the different types of sources is performed. The next section is found on pg. 9, second paragraph, which denotes the reliability of sources, and does not apply to this situation. The final location is Pg.16, with a similar section to the first; “(1) Analysis about whom the information is obtained” which has the same checking of sources, but no check of image vs image + sound. Since this evaluation is never described in the specification, this makes the claim amendment new matter, and therefore rejected under U.S.C. 112(a). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20030130976 A1) in view of Sepe (US 20010047265 A1).
As per claim 2, Au discloses, “An intellectual machine including a computer functioning as an autonomous thinking pattern generator, the computer being configured to: convert input information to patterns" (pg.9, particularly paragraph 0123; EN: this denotes the system taking input and converting it into patterns to match with the system). "The input information including image information, sound information or language" (Pg.9, particularly paragraph 0123; EN: this denotes the system taking in images, sound, and text). 
“Record the patterns into a pattern recorder” (Pg.9, particularly paragraph 0123; EN: this denotes the storing parsed versions of inputs). 
“Set and change the patterns” (Pg.9, particularly paragraph 0123; EN: this denotes the storing parsed versions of inputs). “And form connective relations between the patterns” (Pg.9, EN: this denotes the use of a semantic network which will connect all the inputs together). 
 “Convert the patterns into control signals, and output the control signals to control at least one device” (Fig. 5 and associated paragraphs; EN: this denotes the system outputting results as images, sound, and text). 
“Wherein the computer is configured to” (abstract; EN: this denotes a computer implemented system). 
 “Convert input information to an image pattern if the input information is image information” (Pg.10, particularly paragraph 0133; Figure 9 and associated paragraphs; EN: this denotes the input information being an image, including storing a pattern of the input image via pixels and the important features of the image such as contours of the mouth and the like. Pg.9, particularly paragraph 0123; EN: this denotes storing the various inputs for future use, such as the pixels and information described in paragraph 0133). 
“Convert input information to a sound pattern if the input information is sound information” (Pg.10, particularly paragraph 0134; Figure 10 and associated paragraphs; EN: this denotes taking in sound information and identifying the phonemes and the like and taking them into the system. Pg.9, particularly paragraph 0123; EN: this denotes storing the various inputs for future use, such as the phonemes and other sound aspects described in paragraph 0134). 
“Convert input information to a language pattern if the input information is language” (Pg.13, particularly paragraph 0162; EN: this denotes taking in text and looking at it contextually to understand and make use of it later. Pg.9, particularly paragraph 0123; EN: this denotes storing the various inputs for future use, such as the text, grammatical information, context of paragraph 0162). 
“Wherein the computer is configured to” (abstract; EN: this denotes a computer implemented system).
 “connect the image pattern with a language pattern indicating a name of an object recognized by the image information” (Pg.10, particularly paragraph 0133; Figure 9 and associated paragraphs; EN: this denotes the input information being an image, including storing a pattern of the input image via pixels and the important features of the image such as contours of the mouth and the like. Here the names are “sad face” or “angry face”). 
“Connect the sound pattern with a language pattern indicating a word or sentence recognized by the sound information” (Pg.10, particularly paragraph 0134; Figure 10 and associated paragraphs; EN: this denotes taking in sound information and identifying the phonemes and the like and taking them into the system including words made up by the phonemes). 
However, Au fails to explicitly disclose, “Connect a language pattern indicating one event with a language pattern indicating another event caused by the one event, a language pattern indicating a reaction of the one event, or a language pattern indicating another event suggested by the one event.”
Sepe discloses, “Connect a language pattern indicating one event with a language pattern indicating another event caused by the one event, a language pattern indicating a reaction of the one event, or a language pattern indicating another event suggested by the one event”  (Pg.1, particularly paragraph 0012; EN: this denotes the system learning command patterns from users. The events are commands given by the users, and the connection is the system learning recommending next actions based upon the learning system. Here this is another event suggested by the one event).
Au and Sepe are analogous art because both involve voice commands. 
At the time of invention it would have been obvious to one skilled in the art of voice commands to combine the work of Au and Sepe in order to allow the system to detect patterns related to one another. 
	The motivation for doing so would be to allow the system to give "next command recommendations based on probability distributions" (Sepe, Pg.1, paragraph 0012).  
Therefore at the time of invention it would have been obvious to one skilled in the art of voice commands to combine the work of Au and Sepe in order to allow the system to detect patterns related to one another.
As per claim 7, Au discloses, “Wherein the computer is configured to evaluate at least one of: from whom the information is obtained; to which field the input information is related; a relationship between the input information and the recorded information” (Fig.12 and 13; Pg.10-11, particularly paragraphs 0137-0140; EN: This denotes using values from input in order to interpret incoming data and send it where it needs to go based on relationships). 
As per claim 9, Au discloses, “Wherein the computer is configured to evaluate to which field the input information is related, or whether the input information is of interest based on a word or a sentence included in the input information" (Fig.12 and 13; Pg.10-11, particularly paragraphs 0137-0140; EN: This denotes using values from input in order to interpret incoming data and send it where it needs to go based on relationships).
As per claim 10, Au discloses, “Wherein the computer is configured to evaluate a consistency of the input information as the relationship between the input information and the EN: this denotes the system determining whether something matches the semantic network or not (i.e. is consistent with the data of the semantic network)). 
As per claim 11, Au discloses, “Wherein the computer is configured to classify the input information into one of a plurality of categories, based on a word included in the language, to evaluate the type of the input information” (Fig.12 and 13; Pg.10-11, particularly paragraphs 0137-0140; EN: This denotes using values from input in order to interpret incoming data and send it where it needs to go based on relationships). 
As per claim 12, Au discloses, "Wherein the computer is configured to convert the input information to language patterns and the computer is configured to form the connective relations between the language patterns” (Pg.9, particularly paragraph 0123; EN: this denotes the use of a semantic network which will connect all the inputs together).
As per claim 16, Au fails to explicitly disclose, “A first pattern corresponding to input information related to a first event and a second pattern corresponding to input information related to a second event, different form the first event, are recorded in the pattern recorder; and when the second event happens after the first event happens, the computer is configured to (i) form a connection relation between the first pattern and the second pattern and, (ii) in response to an activation of the first pattern, cause the second pattern to be activated.” 
Sepe discloses, “A first pattern corresponding to input information related to a first event and a second pattern corresponding to input information related to a second event, different form the first event, are recorded in the pattern recorder; and when the second event happens after the first event happens, the computer is configured to (i) form a connection relation between the first pattern and the second pattern and, (ii) in response to an activation of the first pattern, cause the EN: this denotes the system learning command patterns from users. The events are commands given by the users, and the connection is the system learning recommending next actions based upon the learning system).
Au and Sepe are analogous art because both involve voice commands. 
At the time of invention it would have been obvious to one skilled in the art of voice commands to combine the work of Au and Sepe in order to allow the system to detect patterns related to one another. 
	The motivation for doing so would be to allow the system to give "next command recommendations based on probability distributions" (Sepe, Pg.1, paragraph 0012).  
Therefore at the time of invention it would have been obvious to one skilled in the art of voice commands to combine the work of Au and Sepe in order to allow the system to detect patterns related to one another.
As per claim 14, Sepe discloses, “Wherein the second event is an event caused by the first event, or an event suggested from the first event” (Pg.1, particularly paragraph 0012; EN: this denotes the system learning command patterns from users. The events are commands given by the users, and the connection is the system learning recommending next actions based upon the learning system).

Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20030130976 A1) in view of Sepe (US 20010047265 A1) as applied to claim 2 above, and further in view of Abir (US 20040122656 A1). 
13, Sepe discloses, “Wherein the computer is configured to: Detect a pattern related to the input information by checking the patterns recorded in the pattern recorder; evaluate a relation between the detected pattern and a pattern corresponding to the input information; and form a connective relation based on the analysis" (Pg.1, particularly paragraph 0012; EN: this denotes the system learning command patterns from users. The events are commands given by the users, and the connection is the system learning recommending next actions based upon the learning system).
Au fails to explicitly disclose, "Wherein the pattern related to the input information includes a pattern which has a meaning opposite to the input information."
Sepe discloses, “Wherein the computer is configured to: Detect a pattern related to the input information by checking the patterns recorded in the pattern recorder; evaluate a relation between the detected pattern and a pattern corresponding to the input information; and form a connective relation based on the analysis" (Pg.1, particularly paragraph 0012; EN: this denotes the system learning command patterns from users. The events are commands given by the users, and the connection is the system learning recommending next actions based upon the learning system).
Abir discloses, "Wherein the pattern related to the input information includes a pattern which has a meaning opposite to the input information"   (Pg.7, particularly paragraph 0064; EN; this denotes the system considering word patterns including opposites). 
Abir and Au modified by Sepe are analogous art because both involve language interpretation. 

	The motivation for doing so would be to “to analyze a word or word string for word and word string associations and to produce words and word strings representing opposite ideas (where they exist)" (Abir, Pg.7, paragraph 0064) or in the case of Au, allow the system to include words and phrases which mean the opposite. 
Therefore at the time of invention it would have been obvious to one skilled in the art of language interpretation to combine the work of Abir and Au modified by Sepe in order to include word patterns that identify opposites.  

Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20030130976 A1) in view of Sepe (US 20010047265 A1)) as applied to claim 2 above, and further in view of Anward (US 6658377 B1). 
As per claim 15, Au discloses, “identify a part of speech of words included in the input information” (pg.6, particularly paragraph 0098; EN: this denotes the system identifying nouns and linking them to other portions of the sentence). 
“Convert the input information into a language pattern…” (pg.6, particularly paragraph 0098; EN: this denotes linking nouns to other types of words which the examiner is interpreting to be a language pattern).
“Record the language pattern in the pattern recorder” (Pg.9, particularly paragraph 0123; EN: this denotes the storing parsed versions of inputs). 

Anward discloses, “In which the words are arranged in positions corresponding to subject, predicate, and modifiers” (C11, particularly L50-68; C12, particularly L1-16; EN: this denotes organizing in order of subject-predicate-adjective, with “adjective” being a modifier). 
Au and Anward are analogous art because both involve textual interpretation. 
At the time of invention it would have been obvious to one skilled in the art of textual interpretation to combine the work of Au and Anward in order to organize words subject-predicate-modifier.
	The motivation for doing so would be to put them in “grammatical order” (Anward, C11, L49-55). 
Therefore at the time of invention it would have been obvious to one skilled in the art of textual interpretation to combine the work of Au and Anward in order to organize words subject-predicate-modifier.
Claim Rejections - 35 USC § 103
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20030130976 A1) in view of Sepe (US 20010047265 A1) as applied to claim 2 above, and further in view of Kupiec (US 5519608 A). 
As per claim 18, Au discloses, “wherein, when the input information is converted into a language pattern and recorded…” (pg.9, particularly paragraph 0123; EN: this denotes the system taking input and converting it into patterns to match with the system). 
However, Au fails to explicitly disclose, “A reason of the input information, which is input along with the input information, is converted into the language pattern and recorded, and 
Kupiec discloses, “A reason of the input information, which is input along with the input information, is converted into the language pattern and recorded, and groups of language patterns which show the reason are constructed, and wherein the computer is configured to search the groups of language patterns which show the reasons, and to determine the validity of a reason of the input information based on the number of the matching results”  (C4, particularly 54-65; EN: this denotes verifying the incoming data by matching patterns in the question to patterns related to the answers to identify evidence to verify the information. The more evidence (i.e. the more matching results) the stronger the evidence). 
Au and Kupiec are analogous art because both involve question and answer systems. 
Before the effective filing date it would have been obvious to one skilled in the art of question and answering systems to combine the work of Au and Kupiec in order to store and use validation data to verify stored data. 
	The motivation for doing so would be to “support the conclusion that the hypothesis is the correct answer” (Kupiec, C4, L54-65) or in the case of Au, allow the system to store and use evidence to confirm the responses it is giving to the user as needed. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of question and answering systems to combine the work of Au and Kupiec in order to store and use validation data to verify stored data.

Claim Rejections - 35 USC § 103
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Au (US 20030130976 A1) in view of Sepe (US 20010047265 A1) as applied to claim 2 above, and further in view of Horvitz et al (US 20080320087 A1)
Au discloses, “evaluate whether the input information is a declarative sentence or an interrogative sentence based on a word included in the input information” (Pg.12, particularly paragraph 0148; EN: this denotes assessing input to determine whether it is deny, ask, confirm, or complain. Ask would be an interrogative, and deny, confirm, or complain would be examples of declarative).
“Analyze whether the input information includes a word or a sentence relating to a field of interest” (Pg.9, particularly paragraph 0123; EN: this denotes the use of a semantic network to relate input information to knowledge in the system. This is a field of interest as it is relevant to the systems operation).
“determine that the input information if of interest if the input information includes the word or the sentence relating to the field of interest” (Pg.9, particularly paragraph 0123; EN: this denotes the use of a semantic network to relate input information to knowledge in the system. pg.16, particularly paragraph 0185; EN: This denotes the system responding to questions with answers based upon the input). 
“Determine that the input information is worth (i) when the input information is a declarative sentence, (ii) when the input information is of interest…” (Pg.9, particularly paragraph 0123; EN: this denotes the use of a semantic network to relate input information to knowledge in the system. Pg.16, particularly paragraph 0185; EN: this denotes the system learning off statements).  
“Record the patterns corresponding to the input information which is autonomously determined as worthy” (Pg.8, particularly paragraph 0115; EN: this denotes the system determining whether something is new or not. New meanings can be stored, old meanings will not be stored. Only new data is worthy of being stored).
“Create an answer from the patterns recorded in the pattern recorder when the input information is an interrogative sentence” (pg.16, particularly paragraph 0185; EN: This denotes the system responding to questions with answers).
However, Au fails to explicitly disclose, “evaluate a source of the input information by checking whether the input information is image information without sound information, or the input information is both image information and sound information”, “Determine that the input information is worthy … (iii) based upon the source of the input information”, “determine the input information is not worthy (i) when the input information is not of interest, and  (ii) based upon the source of the input information” 
Horvitz discloses, “evaluate a source of the input information by checking whether the input information is image information without sound information, or the input information is both image information and sound information”, “Determine that the input information is worthy … (iii) based upon the source of the input information”, “determine the input information is not worthy (i) when the input information is not of interest, and  (ii) based upon the source of the input information” (Pg.2, particularly paragraph 0024-0026; EN: this denotes checking the reliability of video, audio, images, etc by checking the source of that information. This would include both image based information from cameras alone, as well as camera/microphone information, etc. As the specification only calls for checking for sources of different kinds of data, this meets the interpretation of the specification of the evaluation step). 
Au and Horvitz are analogous art because both involve audio and image/video based information. 
Before the effective filing date it would have been obvious to one skilled in the art of audio and image/video based information to combine the work of Au and Horvitz in order to consider the reliability of the source for input information. 
	The motivation for doing so would be to determine “the reliability of each source106, 108 (e.g., correctness of response provided, timeliness, quality, and so on)” (Horvitz, Pg. 2, paragraph 0024) or in the case of Au, make sure that the information being interpreted by the system is reliability and valuable enough to use, or whether it should be ignored for being unreliable.  
Therefore before the effective filing date it would have been obvious to one skilled in the art of audio and image/video based information to combine the work of Au and Horvitz in order to consider the reliability of the source for input information.

Response to Arguments
	In pg.1, the Applicant argues in regards to independent claim 2, 
As amended, claim 2 recites that different types of input information are converted into respective types of patterns, and how these different types of patterns are connected with corresponding or related language patterns. Support for these recitations can be found, for example, in the examples described on pages 13-14 of the specification, and Figure 7 referenced therein. It is respectfully submitted that these claimed features are not disclosed, nor otherwise suggested, in the Au reference (US 2003/0130976), whether considered by itself or in combination with any one of more of the secondary references.




Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BEN M RIFKIN/Primary Examiner, Art Unit 2198